FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                         No. 19-50253
                 Plaintiff-Appellee,
                                                     D.C. No.
                     v.                           2:16-cr-00390-
                                                     RGK-12
 ALEXIS JAIMEZ, AKA Alexis
 Dominic Jaimez, AKA Alexis
 Dominica Jaimez, AKA Lex, AKA                       OPINION
 Lil Travieso,
               Defendant-Appellant.


        Appeal from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

             Argued and Submitted May 17, 2022
                    Pasadena, California

                     Filed August 23, 2022

    Before: John B. Owens and Daniel A. Bress, Circuit
     Judges, and Sidney A. Fitzwater, * District Judge.

                 Opinion by Judge Bress;
 Partial Concurrence and Partial Dissent by Judge Owens

     *
       The Honorable Sidney A. Fitzwater, United States District Judge
for the Northern District of Texas, sitting by designation.
2                   UNITED STATES V. JAIMEZ

                          SUMMARY **


                          Criminal Law

    Affirming Alexis Jaimez’s convictions for conspiracy to
distribute a controlled substance, money laundering
conspiracy, and RICO conspiracy, the panel held that
sufficient evidence supported the convictions and that
Jaimez’s challenges to the jury instructions lacked merit.

    The evidence at trial showed that Jaimez was a “foot
soldier” for the Canta Ranas Organization, or CRO, a violent
street gang. The panel held that sufficient evidence
supported Jaimez’s conviction for conspiracy to distribute a
controlled substance (methamphetamine), in violation of
21 U.S.C. § 846. Specifically, there was sufficient evidence
that Jaimez joined the gang’s drug distribution conspiracy
knowing its scope and object and intending to help
accomplish its purpose.

    The panel held that sufficient evidence supported
Jaimez’s conviction for money laundering conspiracy, in
violation of 18 U.S.C. § 1956(h), which required the
government to prove beyond a reasonable doubt that there
was an agreement to commit money laundering, the
defendant knew the objective of the agreement, and the
defendant joined the agreement with the intent to further its
unlawful purpose. Jaimez did not dispute that the CRO
conspired to launder money by transferring extortionate
“taxes” collected by foot soldiers to incarcerated gang
leaders. Viewing the evidence in the light most favorable to
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. JAIMEZ                     3

the government, the panel concluded that there was
sufficient evidence that Jaimez himself knew of and intended
to support the CRO’s money laundering, and that he was not
convicted solely on the basis of his CRO membership.

    The panel held that, as related to the money laundering
conspiracy charge, the district court did not plainly err in
instructing the jury, in the course of generally defining the
term “knowingly,” that the government was “not required to
prove that the defendant knew that his acts or omissions were
unlawful.”

    The panel held that sufficient evidence supported
Jaimez’s conviction for RICO conspiracy, in violation of
18 U.S.C. § 1962(d), which required the government to
present adequate proof of an overall conspiracy to
participate, directly or indirectly, in the conduct of the RICO
enterprise’s affairs through a pattern of racketeering. A
pattern of racketeering activity requires proving at least two
predicate acts of racketeering. The panel held that because
there was sufficient evidence for the drug distribution and
money laundering conspiracies, at least two RICO predicates
were sufficiently established for purposes of the RICO
conspiracy conviction. The panel further concluded that
extortion served as another sufficient predicate act. The
panel held that a conspiracy conviction can stand if one of
the objects is only factually, but not legally, insufficient.
Thus, even if there had been insufficient evidence for money
laundering conspiracy, the RICO conviction would still
stand because there was sufficient evidence for the other two
valid predicate activities, drug distribution conspiracy and
extortion.

    The panel addressed additional issues in a concurrently
filed memorandum disposition.
4               UNITED STATES V. JAIMEZ

    Concurring in part and dissenting in part, Judge Owens
concurred in Parts I and II.A of the majority opinion,
providing an overview of the evidence presented at trial and
addressing the sufficiency of the evidence supporting the
conviction for conspiracy to distribute a controlled
substance, along with most of Part II.C, addressing the RICO
conspiracy conviction. Judge Owens dissented from Part
II.B, addressing the sufficiency of the evidence supporting
the money laundering conviction, and the sections of Part
II.C that implied that the evidence showed that Jaimez knew
the objective of the money laundering conspiracy or joined
with the intent to further that purpose. Judge Owens wrote
that the government had to prove that Jaimez knew the
purpose of the money laundering agreement was to conduct
a financial transaction (sending money to incarcerated gang
members) and that the transaction was intended to conceal
the unlawful sources of the funds (extortion and drug
distribution). But the evidence introduced at trial did not
show that Jaimez, in his role as a low-ranking foot soldier,
either knew that objective or joined the money laundering
agreement with the intent to further its purpose.


                       COUNSEL

Verna Wefald (argued), Pasadena, California; Devin
Burstein, Warren & Burstein, San Diego, California; for
Defendant-Appellant.

Chelsea Norell (argued) and Kathy Yu, Assistant United
States Attorneys; Bram M. Alden, Chief, Criminal Appeals
Section; Tracy L. Wilkison, Acting United States Attorney;
United States Attorney’s Office, Los Angeles, California;
for Plaintiff-Appellee.
                   UNITED STATES V. JAIMEZ                         5

                            OPINION

BRESS, Circuit Judge:

    Alexis Jaimez appeals his convictions for conspiracy to
distribute a controlled substance, in violation of 21 U.S.C.
§ 846; money laundering conspiracy, in violation of
18 U.S.C. § 1956(h); and conspiracy under the Racketeer
Influenced and Corrupt Organizations Act of 1970 (RICO),
in violation of 18 U.S.C. § 1962(d). We hold that sufficient
evidence supported the convictions and that Jaimez’s
challenges to the jury instructions lack merit. We therefore
affirm his convictions. 1

                                  I

     We provide an overview of the evidence presented at
trial and then elaborate on aspects of the government’s case
when addressing Jaimez’s specific objections to his
convictions.

    The Canta Ranas Organization (CRO) is a violent street
gang headquartered in Southern California that is involved
in drug dealing and other crimes. The CRO, comprised of
approximately 140 members, operates in association with
the Mexican Mafia, another criminal organization, which
functions both inside and outside California’s prison system.
A multi-agency investigation into the CRO resulted in an
indictment charging 51 defendants, including Jaimez, with
numerous crimes. The indictment included a RICO



    1
      We address some of Jaimez’s challenges in a concurrently filed
memorandum disposition, which also affirms the convictions of his co-
defendant, Monica Rodriguez.
6                UNITED STATES V. JAIMEZ

conspiracy charge with drug distribution conspiracy, money
laundering conspiracy, and extortion as predicate acts.

    The evidence at trial established that Jaimez was a CRO
“foot soldier,” including in the Riverside, California area.
He agreed to extort “taxes” from local drug dealers on behalf
of the gang, and discussed smuggling drugs into prison using
so-called “happy cards.” The government’s expert testified
that a “happy card is a greeting card . . . saturated in a
narcotic” that is used to transport drugs into prison. Happy
cards are “extremely valuable” and can be sold for ten to
twenty times more than the street value of the drug. Jaimez
and two companions also violently assaulted an individual
in a parking-lot altercation. During the assault, one of
Jaimez’s companions yelled out “Canta Ranas,” and took off
his shirt to reveal a gang tattoo. Jaimez himself had a tattoo
denoting his CRO membership, and his brothers were
members of the gang as well.

    The jury received extensive evidence and heard expert
testimony about the CRO’s hierarchical structure and illegal
financial operations. In particular, the jury heard that the
CRO’s primary activity and source of profits was dealing
drugs, including methamphetamine, and that the gang also
engaged in extortion and money laundering. Foot soldiers
like Jaimez dealt drugs and collected extortionate taxes from
street-level dealers who operated in the gang’s geographic
territory. They then turned over their tax proceeds to Jose
Loza, the CRO’s “shot caller” outside of prison, or to David
Gaitan, Loza’s “right-hand man.” Gaitan and Loza then
transferred some of the collected funds to “secretaries,” who
covertly transmitted money from the CRO to the prison
account of David Gavaldon, the CRO’s incarcerated leader
who was a member of the Mexican Mafia.
                 UNITED STATES V. JAIMEZ                     7

    After a six-day trial, the district court denied Jaimez’s
motion to acquit, and the jury returned a guilty verdict on all
charges. The district court denied Jaimez’s renewed motion
to acquit and his motion for a new trial. The district court
sentenced Jaimez to 200 months in prison on each count, to
run concurrently. Jaimez timely appeals.

                              II

    “When the issue of sufficiency of the evidence is
preserved by making a motion for acquittal, we review the
district court’s denial of the motion de novo.” United States
v. Jackson, 24 F.4th 1308, 1311 (9th Cir. 2022) (citation
omitted). We “view[] the evidence in the light most
favorable to the prosecution, [asking whether] any rational
trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” United States v. Perez,
962 F.3d 420, 446 (9th Cir. 2020) (citation omitted). We
review challenges to a district court’s jury instructions for
plain error when, as here, the defendant did not object below.
United States v. Begay, 33 F.4th 1081, 1088 (9th Cir. 2022)
(en banc).

                              A

    We first address Jaimez’s challenge to the sufficiency of
the evidence for his conviction for conspiracy to distribute a
controlled substance (methamphetamine), in violation of
21 U.S.C. § 846. To convict a defendant for this offense, the
government must prove beyond a reasonable doubt that
“(1) there existed an agreement between two or more
persons to possess with intent to distribute or to distribute
[the controlled substance]; and (2) [the defendant] joined the
agreement knowing of its purpose and intending to help
accomplish that purpose.” Perez, 962 F.3d at 444.
8                 UNITED STATES V. JAIMEZ

    Jaimez does not seriously dispute that the CRO
distributed methamphetamine, of which there was
overwhelming evidence. Instead, Jaimez argues there was
insufficient evidence that he joined the gang’s drug
distribution conspiracy knowing and intending to help
accomplish its purpose. We disagree.

    “Once the existence of the conspiracy is shown,”
knowledge of its purpose can be established by proving
beyond a reasonable doubt that there was a knowing, if
“slight,” connection between the defendant and the
conspiracy. United States v. Collazo, 984 F.3d 1308, 1319
(9th Cir. 2021) (en banc) (citation omitted). A “slight”
connection can be “inferred from circumstantial evidence,”
and the government need not prove the defendant knew all
the conspirators and details or participated in all the
conspiracy’s dealings. United States v. Herrera-Gonzalez,
263 F.3d 1092, 1095 (9th Cir. 2001); see also Collazo,
984 F.3d at 1319 n.8. At minimum, the government must
prove the defendant (1) “knew or had a reason to know of
the scope of the conspiracy and . . . had reason to believe that
[his] own benefits were dependent on the success of the
entire venture”; and (2) “inten[ded] to effectuate the object
of the conspiracy.” Collazo, 984 F.3d at 1319 (citations
omitted).

    We conclude that sufficient evidence connected Jaimez
to the drug distribution conspiracy and established his
knowledge of its scope. See Collazo, 984 F.3d at 1319. An
admitted CRO member, Jaimez regularly discussed drugs,
violence, and extortionate “taxes” with other members;
praised an incarcerated CRO member for successfully
dealing drugs in prison; asked that dealer how to make
“happy cards”; and was put in touch with another CRO
member to learn how to do so. Viewed in the light most
                 UNITED STATES V. JAIMEZ                    9

favorable to the prosecution, this evidence is more than
sufficient to establish a “slight” knowing connection
between Jaimez and the drug distribution conspiracy. The
evidence likewise provides a sufficient basis to infer that
Jaimez knew of the conspiracy’s scope and object.

     In addition, the government presented sufficient
evidence that Jaimez acted to further the conspiracy,
intended to effectuate its purpose, and sought to benefit from
its success. See Collazo, 984 F.3d at 1319. Jaimez agreed
to Gaitan’s orders to collect extortionate taxes, and to help
another CRO member collect in a new area. When someone
failed to pay Gaitan, Jaimez was willing to “sock[]” that
person “in the face.”

    Expert testimony characterized Jaimez’s actions as those
of a “foot soldier,” who understood that most of the taxes he
agreed to collect came from drug distribution. And the
record showed that Jaimez would personally profit from the
drug activities, including potentially through receipt of a
firearm. Together, this was ample evidence for a jury to find
that Jaimez knew the money he agreed to collect came from
illegal drug sales, knew that he would personally benefit
from the conspiracy, and intended to effectuate its purpose.
Jaimez protests that he was never found to possess illegal
narcotics. But to convict Jaimez of drug distribution
conspiracy, such proof is not necessary. We therefore affirm
Jaimez’s conviction for conspiracy to distribute a controlled
substance.

                              B

    We now turn to Jaimez’s challenge to his conviction for
money laundering conspiracy. Money laundering requires a
financial transaction using proceeds knowingly derived from
unlawful activity “for the purpose of either promoting an
10               UNITED STATES V. JAIMEZ

unlawful activity or for concealment.” United States v.
Grasso, 724 F.3d 1077, 1090 (9th Cir. 2013); see also
18 U.S.C. § 1956(a)(1). To convict an offender of money
laundering conspiracy, 18 U.S.C. § 1956(h) requires the
government to prove the following elements beyond a
reasonable doubt:

       (1) There was an agreement to commit
           money laundering. See United States v.
           Kimbrew, 406 F.3d 1149, 1152 (9th Cir.
           2005); United States v. Alghazouli,
           517 F.3d 1179, 1189 (9th Cir. 2008).

       (2) The defendant knew the objective of the
           agreement.    See United States v.
           Moreland, 622 F.3d 1147, 1169 (9th Cir.
           2010).

       (3) The defendant joined the agreement with
           the intent to further its unlawful purpose.
           See Collazo, 984 F.3d at 1319.

See also United States v. Alaniz, 726 F.3d 586, 601 (5th Cir.
2013).     We first address Jaimez’s challenge to the
sufficiency of the evidence on the money laundering
conspiracy charge, and then take up an issue relating to the
jury instructions.

                              1

    At trial, the government presented overwhelming
evidence that the CRO engaged in money laundering by
transferring extortionate “taxes” collected by foot soldiers to
incarcerated gang leaders. Jaimez does not dispute that the
CRO conspired to launder money into prison accounts. But
he argues that the government failed to prove that Jaimez
                 UNITED STATES V. JAIMEZ                  11

himself knew of and intended to support the CRO’s money
laundering. Viewing the evidence in the light most favorable
to the government, Perez, 962 F.3d at 446, we conclude that
sufficient evidence supported Jaimez’s money laundering
conspiracy conviction. To explain why, we examine in some
detail the government’s evidence bearing on Jaimez’s
knowledge of the conspiracy.

    The government demonstrated that the CRO was led by
a Mexican Mafia member and that it was critical to the
gang’s operations that foot soldiers collect taxes and pay
them (via “secretaries”) to their Mexican Mafia kingpin,
here Gavaldon. The government introduced testimony from
almost two dozen witnesses and played in open court
recordings of calls between various CRO members, Jaimez
included. Some of the witnesses interpreted statements
made in the recorded calls. Collectively, the government’s
evidence permitted a reasonable jury to conclude that foot
soldiers like Jaimez were tasked with, among other things,
collecting “taxes” and funneling the money upward through
the CRO, where portions of it eventually reached
incarcerated Mexican Mafia members like Gavaldon. Based
on this evidence, a reasonable jury could infer that Jaimez
knew of and intended to support the gang’s money
laundering activities.

    The government’s expert on the Mexican Mafia, former
member Rene Enriquez (still incarcerated), testified that the
Mexican Mafia was principally a prison gang and that most
of its leaders were in prison and operated from there.
Enriquez further explained that the Mexican Mafia instituted
an extortionate “tax” program in the 1990s to make money
and extend its influence beyond prisons. Enriquez told the
jury that the central feature of the tax program was that
representatives of the Mexican Mafia would “extort their
12               UNITED STATES V. JAIMEZ

own gangs and drug territories” and funnel a portion of the
proceeds to Mexican Mafia members—many of whom were
incarcerated. Enriquez described how the Mexican Mafia
was “entirely financial” and “about making money from
drugs.” He explained that gangs like the CRO have “the
autonomy to tax drug dealers” on behalf of the Mexican
Mafia, “keeping a portion of that money and sending the
other portion to you,” i.e., the incarcerated Mexican Mafia
member in charge of the gang. In this case, that was
Gavaldon, who was incarcerated at Pelican Bay State Prison.

    Officer Robert Rodriguez, formerly of the Whittier
Police Department, also testified at trial. Officer Rodriguez,
who was familiar with the CRO because of its operations in
his jurisdiction, explained that the CRO derived its authority
over its territory from Gavaldon, who controlled the
organization. He discussed how CRO members were
required to “put in work” to remain in good standing and
enhance their reputations within the gang.             Officer
Rodriguez further testified that to communicate the source
of the taxing authority, CRO members “use the name of the
leader of CR, the Mexican Mafia gang member, David
Gavaldon” when collecting taxes. Once CRO members
collect taxes, they “get paid up to the gang member or the
leader, in this instance David Gavaldon,” but they are first
given to either Loza or Gaitan.

    The government also played a recorded call between
Loza, the CRO’s leader on the street, and a foot soldier
named Ian Casillas, who was indicted alongside Jaimez.
Although Jaimez was not a party to this call, it is still
evidence of the overall structure of the CRO, the role of foot
soldiers, and foot soldiers’ general familiarity with the
CRO’s money laundering scheme. Casillas, like Jaimez,
was described at trial as someone who “collected taxes” and
                 UNITED STATES V. JAIMEZ                    13

“[c]ommitted acts of violence for the gang.” In the recorded
call, Loza repeatedly demanded that Casillas provide the
gang his “tax” money, emphasizing that because Loza had
not received Casillas’s money, Loza had been forced to pay
Gavaldon out of his own pocket.

    Michael Castrilla, a special agent in the Department of
Homeland Security, testified that in this call, Loza was
reinforcing for Casillas that the tax money was ultimately
owed to Gavaldon. On the call, Casillas acknowledged the
need to collect taxes and pay a portion to Gavaldon. Several
months earlier, Casillas had been recorded talking to Gaitan
about how he was going to drop off some tax proceeds in
Gaitan’s mailbox. Agent Castrilla explained that foot
soldiers like Casillas and Jaimez would collect taxes and
give them to Gaitan, who would turn them over to Loza, who
would then “pass that money up to Gavaldon through his
secretaries.” The Casillas call, then, demonstrates Loza’s
clear communication of the purpose of collecting taxes to a
foot soldier similarly situated to Jaimez.

    Agent Castrilla also testified about another recorded call
between Donald Goulet and Gaitan. Goulet, too, was
indicted alongside Jaimez, and Jaimez was in contact him
about collecting taxes. Goulet was also “the primary point
of contact . . . for collecting taxes from the Riverside gang.”
Once again, although Jaimez was not a party to this call, it is
further evidence of the structure and functioning of the CRO,
as well as the role and knowledge of a foot soldier.

    In this call, Goulet relayed to Gaitan how when he was
collecting taxes, he had told another man that he was
“working for Spider from CR,” meaning Gavaldon (who was
nicknamed “Spider”). Gaitan explained to Goulet that, to
better convey the authority for his tax collection efforts,
“when it’s the right time, and you say Spider, you know, you,
14               UNITED STATES V. JAIMEZ

you should probably say Spider from . . . I mean, yeah, he’s
from our hood but he’s from somewhere else now, you know
what I mean?” Agent Castrilla explained that by this, Gaitan
meant that Gavaldon was not just from the CRO but was also
a member of the Mexican Mafia. Agent Castrilla thus
testified that Gaitan was instructing Goulet to make clear
when he was collecting taxes that he was doing so on behalf
of a Mexican Mafia member.

    The recorded calls between Loza, Gaitan, Casillas, and
Goulet, combined with the testimony of Officer Rodriguez
and Agent Castrilla, show that a core responsibility of the
foot soldiers was to obtain money in the form of “taxes,” so
that portions could be passed on to incarcerated Mexican
Mafia leaders, here Gavaldon. Indeed, the recorded
conversations often featured coded language designed to
disguise the origins of the laundered funds, and thus to
obscure the nature of the money laundering operation. See
United States v. Gotti, 459 F.3d 296, 337 (2d Cir. 2006)
(explaining that a jury could infer participation in a money
laundering conspiracy because “the defendants would
communicate about the transactions in coded language”).
This is not a matter of imputing the knowledge of others to
Jaimez, as the dissent maintains, but of drawing reasonable
inferences, in combination with the rest of the evidence,
about what Jaimez likely would know based on what others
with similar roles to Jaimez clearly knew.

    Further supporting this is the fact that Jaimez, too, was
both mentioned in recorded calls and recorded engaging in
extensive conversations with Gaitan, including about
collecting taxes. On June 26, 2013, Gaitan called one of
Jaimez’s brothers, Steven, and asked him whether he and
Jaimez would go to Riverside, a new territory for the CRO,
to help Goulet collect taxes. Gaitan told Steven that he does
                 UNITED STATES V. JAIMEZ                  15

not “like anybody being outmanned and outgunned.” Steven
assured Gaitan that Jaimez and others were already on their
way to help Goulet. Agent Castrilla testified that, based on
the recorded call, Jaimez and others were going to help
Goulet “collect taxes from Riverside area gangs on behalf of
David Gavaldon.”

    The following day, June 27, Jaimez was recorded
informing Gaitan that he got “the rundown” from Goulet on
collecting taxes. (Although Jaimez does not mention Goulet
at this part of the recording, another recorded call between
Gaitan and Jaimez’s brother Steven shows that Jaimez was
going to meet Goulet on June 26 to “help” him out with
“collect[ion]” in Riverside, which would allow the jury to
infer that Jaimez was referring to Goulet in his June 27
recorded call). During the June 27 call, Gaitan told Jaimez
that he “want[ed] to go collect” and “get the feria,” or
money, even if that required violence. Jaimez promptly
agreed.

    In combination with the other evidence discussed above,
a jury could reasonably infer that Jaimez knew taxes he was
collecting were destined in part for Gavaldon in prison. The
jury would not simply be imputing Goulet’s knowledge to
Jaimez, but rather would be inferring from Jaimez’s contacts
with Goulet and other CRO members, and the structure of
the CRO generally, that Jaimez was aware that collected
taxes would be funneled to the Mexican Mafia in prison. See
United States v. Rogers, 321 F.3d 1226, 1230 (9th Cir. 2003)
(explaining that it “is settled law” that intent “may be
established by circumstantial evidence” and that a “jury may
infer intent”); United States v. Diaz-Cardenas, 351 F.3d 404,
407 (9th Cir. 2003) (noting circumstances from which a
“jury can infer knowledge”).
16               UNITED STATES V. JAIMEZ

    Further supporting this is the fact that on many of his
recorded calls, Jaimez referenced his interactions with at
least nine other CRO members, including Goulet. And three
of Jaimez’s brothers were also CRO members who were
indicted alongside him. From Jaimez’s contact with these
other gang members, in combination with the evidence
discussed above, including the clear knowledge of Goulet
and Casillas about the purpose of the CRO’s tax collection,
a jury could reasonably infer that Jaimez knew the reason for
his activities, too.

    In response, Jaimez points out that he was never recorded
explicitly agreeing to launder money. The dissent makes a
similar point in noting the absence of evidence of Jaimez’s
own words or statements demonstrating his knowledge of
the money laundering conspiracy. But a jury could still
reasonably infer that Jaimez knew of the conspiracy and
intended to support its unlawful purpose. “Smoking gun”
incrimination is not a requirement for a money laundering
conspiracy conviction. As we explained in United States v.
Wright, 215 F.3d 1020 (9th Cir. 2000), “the government
need not prove knowledge with direct evidence;
circumstantial evidence and the inferences drawn from that
evidence can sustain a conspiracy conviction.” Id. at 1028.
We further noted that after “the existence of a conspiracy is
established, evidence establishing beyond a reasonable
doubt even a slight connection of a defendant with the
conspiracy is sufficient to convict the defendant of knowing
participation.” Id. Indeed, we have long held that
conspiracies can be proven based on the reasonable
inferences drawn from circumstantial evidence. See, e.g.,
United States v. Thomas, 887 F.2d 1341, 1347–48 (9th Cir.
1989); United States v. Miranda-Uriarte, 649 F.2d 1345,
1352 (9th Cir. 1981).
                 UNITED STATES V. JAIMEZ                    17

    While the government’s closing argument is not
evidence, see Runningeagle v. Ryan, 686 F.3d 758, 777 (9th
Cir. 2012), it is useful to consider in evaluating both the
permissible inferences that can be drawn from the evidence
and how the government built its money laundering
conspiracy case against Jaimez. The government began its
closing argument by quoting one of Jaimez’s recorded calls
with Gaitan and explaining that Jaimez agreed “to collect
outstanding taxes that were owed to the enterprise,” arguing
that this was “what the enterprise, the Canta Ranas
organization, was all about.” The government further argued
that the CRO’s drug trafficking activities were “all to make
money, to generate profits for their leader, Mexican Mafia
member David Gavaldon.” The government repeated that
the crimes Jaimez had committed were “all on behalf of
David Gavaldon and the Canta Ranas organization.”

    The government also argued that the role of foot soldiers
like Jaimez was to “put in work in order to raise themselves
in the organization’s hierarchy,” including by collecting
taxes. The government recapped the key evidence against
Jaimez, including that he and Goulet collected taxes
together, with Goulet explicitly stating that he did so on
behalf of Gavaldon. Ultimately, the government argued that
Jaimez “played an integral part in this money laundering
scheme” because he “was one of the people who collected
the money from these illegal activities and then sent it up the
chain so that it could eventually make its way to David
Gavaldon.”

   Given all this evidence, we do not think it plausible that
the jury convicted Jaimez based on his “mere gang
membership” alone. See Perez, 962 F.3d at 445 (citing
United States v. Bingham, 653 F.3d 983, 997 (9th Cir.
2011)). In Perez, we upheld a conspiracy conviction
18               UNITED STATES V. JAIMEZ

because the “evidence [was] sufficient for rational jurors” to
conclude that the defendant “was a core member of [the
gang’s] drug-trafficking operation,” just as Jaimez was a
core member of the CRO’s money laundering operation. Id.
It is true that in Bingham, on which Perez relied, we cited
United States v. Garcia, 151 F.3d 1243, 1246 (9th Cir.
1998), for the proposition that “mere gang membership
‘cannot itself prove that an individual has entered a criminal
agreement to attack members of rival gangs.’” 653 F.3d
at 997. But Bingham, which affirmed the conspiracy
convictions in relevant part, distinguished Garcia,
explaining that there “the government failed to prove the
existence of an agreement among the defendant and Bloods
gang members to shoot members of the Crips gang.” Id. at
998. Only in Garcia—where the government’s theory rested
entirely on the generalized notion that gang members agree
to attack members of a rival gang simply by virtue of their
gang membership—did we reverse on the theory that mere
gang membership is not sufficient to sustain a conspiracy
conviction. 151 F.3d at 1246–47.

    Properly considered, Perez, Bingham, and Garcia all
support the government here. The government introduced
extensive evidence that Jaimez was an active participant in
the CRO’s activities, including its money laundering
operation, and that these activities went well beyond mere
gang membership or affiliation.          Our “mere gang
membership” cases do not require us to limit the reasonable
inferences that a jury may draw from the government’s
evidence. That includes the inference that because similarly
situated gang members like Goulet and Casillas knew of the
money laundering, Jaimez knew of the money laundering,
too, especially when Jaimez was in close contact with Goulet
and many of his other co-conspirators.
                    UNITED STATES V. JAIMEZ                          19

    Nor was the jury required to accept Jaimez’s argument
that, notwithstanding his diligent membership in a tightly
controlled gang premised on a hierarchical management
structure led by an imprisoned boss, he was unaware that
extorted taxes were being passed on to incarcerated gang
leadership. On the facts presented at trial, that Jaimez may
have operated at a lower rung of the gang’s structure did not
preclude a rational jury from finding that he possessed the
requisite knowledge of the CRO’s money laundering
objectives. Indeed, the entire modus operandi of the CRO
was to collect extortionate taxes and send the money up the
chain. The dissent’s assertion that the government did not
present “any” circumstantial evidence that Jaimez knew or
agreed to the money laundering conspiracy is therefore
plainly incorrect. 2

     In short, given the evidence presented at trial, a jury
could reasonably find that a central purpose of the CRO was
to illegally funnel money to incarcerated gang leaders. And
a jury could likewise reasonably conclude that Jaimez knew
of and intended to further the money laundering conspiracy,
see Collazo, 984 F.3d at 1319, without convicting him solely
on the basis of his CRO membership.

                                   2

    Jaimez next challenges the jury instructions as they relate
to the money laundering conspiracy charge. He does not
challenge the instructions specific to money laundering but
argues that the district court erred by instructing the jury, in

    2
       We also do not suggest, as the dissent maintains, that our holding
here means there will always be sufficient evidence to convict any CRO
member of money laundering. Our conclusion is instead based on the
facts of this case and the evidence presented at trial.
20                UNITED STATES V. JAIMEZ

the course of generally defining the term “knowingly,” that
the government was “not required to prove that the
defendant knew that his acts or omissions were unlawful.”
Jaimez maintains that this standard instruction could have
allowed jurors to convict him of money laundering
conspiracy even if they did not believe the government had
proven that at least some of the laundered proceeds were
unlawfully obtained. See United States v. Lonich, 23 F.4th
881, 899 (9th Cir. 2022) (noting that an element of money
laundering is that the defendant “knew the transactions
involved criminally derived property” (quotations omitted)).

     Because Jaimez did not object to the district court’s
instruction below, we review for plain error. See United
States v. Macias, 789 F.3d 1011, 1017 (9th Cir. 2015). To
show plain error, Jaimez “must demonstrate: (1) error;
(2) that is clear or obvious; (3) that affects the defendant’s
substantial rights; and (4) that the error seriously affects the
fairness, integrity or public reputation of judicial
proceedings.” Id. (quotations omitted). For an error to be
prejudicial, there must be “a reasonable probability that, but
for the error claimed, the result of the proceeding would have
been different.” Alghazouli, 517 F.3d at 1190 (quotations
and alterations omitted). Because we conclude that Jaimez
has failed to demonstrate that the alleged error affected his
substantial rights, let alone seriously affected the fairness,
integrity, or public reputation of his judicial proceedings, we
need not decide whether he has established a clear or obvious
instructional error.

    As we recounted above, there was ample evidence
showing that Jaimez was aware of the CRO’s drug
trafficking activities and that he was directly involved in
extortion and collecting “taxes” from drug distribution. The
district court also properly instructed the jury as to the
                  UNITED STATES V. JAIMEZ                    21

substantive elements of money laundering, including the
required knowledge of the unlawful origin of laundered
proceeds. See Lonich, 23 F.4th at 899.

    Given the evidence of Jaimez’s role in the CRO’s
activities and the unchallenged money laundering
instructions, the jury could easily conclude that Jaimez knew
that at least some of the funds involved in the CRO’s money
laundering operation were unlawfully obtained. Jaimez has
not demonstrated a reasonable probability that, absent the
disputed “knowingly” instruction, the outcome of his
proceedings would have been different. See Alghazouli,
517 F.3d at 1190. Jaimez therefore has not shown that the
alleged error affected his substantial rights or seriously
affected the fairness, integrity, or public reputation of his
judicial proceedings. See Macias, 789 F.3d at 1017.

                               C

    Jaimez also challenges his RICO conspiracy conviction
under 18 U.S.C. § 1962(d), arguing that it must be set aside
if any of the predicate racketeering acts lacked sufficient
evidence. As relevant here, to establish Jaimez’s guilt for
RICO conspiracy, the government had to present “adequate
proof of an overall conspiracy to participate, directly or
indirectly, in the conduct of the [enterprise’s] affairs through
a pattern of racketeering.” United States v. Fernandez,
388 F.3d 1199, 1226 n.18 (9th Cir. 2004), modified,
425 F.3d 1248 (9th Cir. 2005); see also 18 U.S.C. § 1962(c).

    A pattern of racketeering activity requires proving at
least two predicate acts of racketeering. 18 U.S.C.
§ 1961(5). “[P]redicate racketeering acts that are themselves
conspiracies may form the basis for a charge and eventual
conviction of conspiracy under § 1962(d).” Fernandez,
388 F.3d at 1259; see also United States v. Rodriguez,
22               UNITED STATES V. JAIMEZ

971 F.3d 1005, 1013 (9th Cir. 2020). For a RICO conspiracy
conviction, the government need not prove that the
defendant himself performed the predicate acts. Salinas v.
United States, 522 U.S. 52, 65–66 (1997).

    The general verdict form for Jaimez’s RICO conspiracy
charge did not specify the underlying predicate acts found
by the jury. But the jury was presented with three possible
predicate acts to establish a pattern of racketeering: (1) drug
distribution conspiracy, (2) money laundering conspiracy,
and (3) extortion, including attempt and conspiracy to extort.
Because we have concluded that there was sufficient
evidence for the drug distribution and money laundering
conspiracies, it follows that at least two RICO predicates
have been sufficiently established for purposes of the RICO
conspiracy conviction.

    But even if there were insufficient evidence for the
money laundering conspiracy conviction, we would still
uphold Jaimez’s RICO conspiracy conviction because
extortion serves as another sufficient predicate act. See
18 U.S.C. § 1961(1) (providing that predicate racketeering
acts include extortion under state law that is punishable by
imprisonment for more than one year). We agree with the
government that there was sufficient evidence of extortion,
including conspiracy and attempt to commit extortion. The
evidence showed that Jaimez knew the CRO collected
money from unwilling sources, was ready to use violence to
collect money, and understood the money went to the gang.
Whether or not the government established that Jaimez
himself extorted money on any specific occasion, it is clear
he agreed to do so and knew others were doing so, and that
he intended to help. Recorded phone conversations
involving Jaimez, his brother Michael (also a CRO member),
and Gaitan, viewed in the light most favorable to the
                 UNITED STATES V. JAIMEZ                  23

prosecution, Perez, 962 F.3d at 446, establish that Jaimez
took direct acts to further the conspiracy. And we know drug
distribution conspiracy was one of the predicate acts found
by the jury because of the verdict form’s special question
regarding drug quantity.

    Jaimez argues, based on United States v. Manarite,
44 F.3d 1407 (9th Cir. 1995), that his RICO conspiracy
conviction must be reversed if at least one of the predicate
acts of racketeering is not supported by sufficient evidence.
In Manarite, we reversed a conspiracy conviction under
18 U.S.C. § 371, which requires proof of at least one
underlying object, because two of the objects presented to
the jury were legally infirm and it was impossible to
determine from the general verdict form whether the jury
based the conviction on a legally infirm basis. Id. at 1413–
14. But in United States v. Choy, 309 F.3d 602 (9th Cir.
2002), we clarified that a different rule applies when one of
the objects is only factually, but not legally, insufficient:

       Where substantive offenses underlying a
       conspiracy conviction are successfully
       challenged, the reason for reversal affects the
       viability of the conspiracy conviction . . . .
       [T]he conspiracy conviction must be
       overturned if the conviction on [either]
       substantive count . . . was the result of “legal
       error.” If, on the other hand, the government
       merely failed to introduce sufficient evidence
       to sustain guilt on either [substantive count],
       then the conspiracy conviction can stand on
       the theory that the jury found a conspiracy to
       commit the other offenses for which there
       was sufficient evidence.
24               UNITED STATES V. JAIMEZ

Id. at 605 (footnote omitted) (citing Griffin v. United States,
502 U.S. 46, 59 (1991)); see also United States v. Gonzalez,
906 F.3d 784, 790–91 (9th Cir. 2018).

    In Griffin, the Supreme Court affirmed a conspiracy
conviction under § 371, despite insufficient evidence for one
of the possible underlying objects, because the invalid object
was still legally sufficient, and the remaining object on
which the verdict could have rested was factually and legally
sufficient. 502 U.S. at 56–59. Griffin reasoned that when
two alternative objects of a conspiracy are presented, and
one object lacks sufficient evidence, a jury can be trusted to
convict on the basis that was factually supported. Id. at 59;
see also Gonzalez, 906 F.3d at 791 (noting that jurors are not
“expected to recognize . . . legal deficiency,” but “‘are well
equipped to analyze the evidence,’ [so] we can be confident
that the jury chose to rest its verdict on the object that was
supported by sufficient evidence, rather than the object that
was not” (quoting Griffin, 502 U.S. at 59)).

    Griffin’s reasoning applies to RICO conspiracy
convictions under 18 U.S.C. § 1962(d). See United States v.
Browne, 505 F.3d 1229, 1261 (11th Cir. 2007) (“We have
never applied Griffin in this particular RICO context, but we
see no reason why its rationale does not apply here.” (citing
United States v. Vastola, 989 F.2d 1318, 1330 (3d Cir.
1993)). Here, the jury was presented with three legally
sufficient predicate racketeering acts. So even if there had
been insufficient evidence for money laundering conspiracy
(there was not), the RICO conviction would still stand
because there was clearly sufficient evidence for the other
two valid predicate activities—drug distribution conspiracy
and extortion. See Griffin, 502 U.S. at 58–59; Gonzalez,
906 F.3d at 790–91. We thus affirm Jaimez’s RICO
conspiracy conviction.
                 UNITED STATES V. JAIMEZ                    25

                         *    *     *

    For these reasons and those set forth in our
accompanying memorandum disposition, the judgment of
the district court is

   AFFIRMED.



OWENS, Circuit Judge, concurring in part and dissenting in
part:

    I concur in Parts I and II.A of the majority opinion, along
with most of Part II.C. But the evidence does not show, even
in the light most favorable to the government, that Alexis
Jaimez knew the objective of the money laundering
conspiracy or joined with the intent to further its purpose.
Thus, I respectfully dissent from Part II.B and the sections
of Part II.C that imply otherwise.

                              I.

    I agree with the majority that to sustain Jaimez’s
conviction for money laundering conspiracy, under
18 U.S.C. § 1956(h), the government had to prove three
elements beyond a reasonable doubt: (1) there was an
agreement to commit money laundering; (2) the defendant
knew the objective of the agreement; and (3) the defendant
joined the agreement with the intent to further its unlawful
purpose. Majority Opinion 10.

    And I agree that the government established the first
element of the § 1956(h) conviction. The evidence showed
that CRO leaders conspired to take proceeds collected by
foot soldiers from extortionate taxes and drug sales, and then
26                UNITED STATES V. JAIMEZ

transmit some of that money to Gavaldon’s prison account,
while concealing the source of funds.

    But even reviewing the evidence in the light most
favorable to the government, see United States v. Perez,
962 F.3d 420, 446 (9th Cir. 2020), the evidence does not
establish the second or third elements of § 1956(h) beyond a
reasonable doubt. The government had to prove that Jaimez
knew the purpose of the money laundering agreement was to
conduct a financial transaction (sending money to
incarcerated members like Gavaldon), and that the
transaction was intended to conceal the unlawful sources of
the funds (extortion and drug distribution). See § 1956(a)(1)
(outlining elements of money laundering). But the evidence
introduced at trial does not show that Jaimez, in his role as a
low-ranking foot soldier, either knew that objective or joined
the money laundering agreement with the intent to further its
purpose.

    To be sure, the trial record shows that Jaimez was a really
bad guy who committed serious crimes, including extortion
and drug dealing. Majority Opinion 15, 22–23. And the
government proved that Jaimez knew and talked with CRO
members, including his brothers, Majority Opinion 11, 14–
16, and that certain CRO members (but not Jaimez) knew the
gang was structured to transmit money to incarcerated gang
leaders, Majority Opinion 10–14, 19. The majority opinion
and the government assert this was sufficient circumstantial
evidence to prove that Jaimez knew about and agreed to
participate in the elaborate conspiracy funneling gang funds
into prisons. But none of this evidence—not the recorded
phone calls, the expert testimony interpreting the calls, or the
witness testimony about CRO’s structure—showed that
Jaimez knew the money was transferred from Gaitan to Loza
                 UNITED STATES V. JAIMEZ                    27

to the gang secretaries and to Gavaldon, all with the intent to
conceal the source of funds. See 18 U.S.C. § 1956(a), (h).

    The government did not need to prove Jaimez’s
knowledge of the conspiracy’s objective through direct
evidence. See United States v. Wright, 215 F.3d 1020, 1028
(9th Cir. 2000). But showing that some other person knew
about the conspiracy is not sufficient “circumstantial
evidence” of Jaimez’s knowledge—indeed, the majority’s
own cited cases show that evidence specific to the charged
defendant is required to prove knowledge. See Majority
Opinion 16 (first citing United States v. Thomas, 887 F.2d
1341, 1347–48 (9th Cir. 1989) (affirming conviction where
knowledge of and assent to the conspiracy was established
through witness testimony that the defendant’s own words
alluded to knowing his actions were illegal and furthered the
goal of the conspiracy); and then citing United States v.
Miranda-Uriarte, 649 F.2d 1345, 1352 (9th Cir. 1981)
(relying on the defendant’s own statements regarding his
knowledge of the drug conspiracy and his presence at the
scene of the drug sale to affirm conspiracy conviction)); see
also Wright, 215 F.3d at 1028 (concluding the defendant
knew of the conspiracy because his DNA was found at the
scene).    Here, the government did not present any
evidence—circumstantial        or    otherwise—specifically
showing Jaimez’s knowledge.

     Tellingly, even the government’s opening statements
and closing arguments at trial did not assert that Jaimez knew
the money would be laundered. Indeed, the closing
argument focused almost entirely on CRO’s structure and
the evidence against Jaimez’s co-defendant; the prosecutor
pointed only to general statements about gang members and
to Jaimez’s violent past and conversations about drugs. At
trial and in their briefs to this court, the government also
28                   UNITED STATES V. JAIMEZ

cited a conversation that shows Goulet clearly knew about
and agreed to the money laundering conspiracy—but the
government cannot impute someone else’s knowledge to
Jaimez to prove his knowledge beyond a reasonable doubt. 1

    Due to the lack of specific evidence showing Jaimez’s
knowledge, the majority concedes his § 1956(h) conviction
rests on the inference that he must have known about the
conspiracy because other CRO members he interacted with
knew about the conspiracy’s objective and knew the gang
was structured to support the conspiracy. See Majority
Opinion 10–11, 13, 17–19 (inferring from Jaimez’s
connections that he knew of the conspiracy, and conceding
Jaimez was not party to the conversations linking the gang
funds to Gavaldon). But this tacks too closely to our long-
standing precedent that mere gang membership and
affiliation with gang members is not enough to make out a
conspiracy conviction. See Perez, 962 F.3d at 445; see also
United States v. Melchor-Lopez, 627 F.2d 886, 891 (9th Cir.

     1
       The majority opinion and the government make a lot out of a
recorded phone call where Jaimez purportedly admits to getting the
“rundown” about tax collection from Goulet. But that part of the
conversation does not reference Goulet, despite the majority’s insistence
that the jury could infer otherwise. Majority Opinion 14–15. And the
only part of the call that mentions Goulet does not suggest that Jaimez
knew tax money was funneled to Gavaldon:

         Gaitan: Mmm, uh-uh. You haven’t talked to no one
         else?

         Jaimez, A: Nah, no one else. Just Wacky [Goulet] . . .
         this and that issue and then, that’s it. Oh, and then, and
         then—like he, he basically said, it was like a waiting
         game right there, and I was like thinking like—does he
         think I’m gonna wait with him right here, or like—til
         he gets a call or whatever, you know?
                    UNITED STATES V. JAIMEZ                          29

1980) (“[T]here can be no conviction for guilt by
association, and it is clear that mere association with
members of a conspiracy, the existence of an opportunity to
join a conspiracy, or simple knowledge, approval of, or
acquiescence in the object or purpose of the conspiracy,
without an intention and agreement to accomplish a specific
illegal objective, is not sufficient to make one a
conspirator.”). Indeed, if this evidence were sufficient to
convict Jaimez of money laundering conspiracy, it would be
sufficient to convict any other CRO member. That sweeping
result devours the rule in Perez.

                                  II.

    At the end of the day, the government proved that Jaimez
agreed to collect extortionate taxes, that CRO’s leaders
funneled money to incarcerated members, and that certain
members of the enterprise conspired to launder money. But
the government did not prove that Jaimez conspired to
launder money because it did not present any evidence,
circumstantial or direct, that he knew about or agreed to the
laundering conspiracy.

    Jaimez did many awful things, and he was rightly
convicted of serious federal crimes. But the career criminal
is not guilty of all crimes. Because the government did not
meet its burden to prove each element of the § 1956(h)
conviction beyond a reasonable doubt, I would vacate that
conviction. 2

    For these reasons, I respectfully dissent in part.

    2
       Because I do not believe there is sufficient evidence to sustain
Jaimez’s conviction for money laundering conspiracy, I do not reach the
jury instructions issue addressed in Part II.B.2 of the majority opinion.